Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/164,726 filed on 02/01/2021. This application is a Continuation of 16/572,455 filed on 09/16/2019 (now PAT 10911352), which is a Continuation of 16/140,536 filed on 09/25/2018 (now PAT 10419338), which is a Continuation of 14/986,532 filed on 12/31/2015 (now PAT 10116557), which claims benefit of 62/165,774 filed on 05/22/2015. Claims 1-21 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 02/01/2021, 03/24/2021, 05/24/2021, 09/09/2021, 06/14/2022, and 6/17/2022  is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims and 15 of US 10,911,352 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would have been obvious over, the reference claims of US 10,911,352 B2.

The following table shows a mapping of the respective claims of the instant application against the claims of US 10,911,352 B2.  

Instant Application 17/164,726
Patent US 10,911,352 B2




















1. A message router, including a first message input configured to receive a first message, a second message input configured to receive a second message, a third message input configured to receive a third message, a first message output, a second message output, and a switch circuit configured to couple one of the messages to the first message output and to couple one of the messages to the second message output, 
including a lookup table of a field-programmable gate array configured to input one bit of each message and output one selected bit of the input bits.  
1. A system, comprising: a plurality of client cores, and a directional, two-dimensional interconnection network, comprising: 
a plurality of directional message routers, each router configured with a first dimension message input port, a second dimension message input port, a first dimension message output port, and a second dimension message output port, and wherein 
each router is disposed in some first dimension unidirectional ring of routers wherein the first dimension message input port of the router is coupled to the first dimension message output port of another router disposed in the same first dimension unidirectional ring, and 
each router is disposed in some second dimension unidirectional ring of routers wherein the second dimension message input port of the router is coupled to the second dimension message output port of another router disposed in the same second dimension unidirectional ring, and wherein 
each client core is configured to provide a message input to one of the routers or to receive a message output from one of the routers or to both provide a message input to one of the routers and receive a message output from one of the routers, and wherein 
the interconnection network is configured to transmit a message received from a first client core by a first router, responsive to a multicast destination of the message, to the message input port of a second client core and to the message input port of a third client core, wherein 
the message input port of the second client core is coupled to the first or second dimension message output port of the second router.


15. The system of claim 1, wherein the system is implemented in a field programmable gate array or a device with configurable lookup tables, and 
wherein one of the routers comprises a three input, two output switch configured to couple one of the switch's first dimension message input port, second dimension message input port, and client message input port to the switch's first dimension message output port, and to couple one of the switch's first dimension message input port, second dimension message input port, and client message input port to the switch's second dimension message output port, and 
wherein a dual-output lookup table is configured to produce one output bit of the first message output and one output bit of the router's second message output.
20. A directional two-dimensional network on a chip, including a message router, disposed within a first unidirectional ring of message routers and within a second unidirectional ring of message routers, 



including a first message input, coupled to the first message output of a router disposed within the first unidirectional ring of routers, configured to receive a first message, a second message input, coupled to the second message output of a router disposed within the second unidirectional ring of routers, configured to receive a second message, a third message input configured to receive a third message, a first message output, coupled to the first message input of a router disposed within the first unidirectional ring of routers, a second message output, coupled to the second message input of a router disposed within the second unidirectional ring of routers, and 








a switch circuit configured to couple one of the messages to the first message output and to couple one of the messages to the second message output, 


including a lookup table of a field-programmable gate array configured to input one bit of each message and output one selected bit of the input bits.  
1. A system, comprising: a plurality of client cores, and a directional, two-dimensional interconnection network, comprising: 
a plurality of directional message routers, each router configured with a first dimension message input port, a second dimension message input port, a first dimension message output port, and a second dimension message output port, and wherein 
each router is disposed in some first dimension unidirectional ring of routers wherein the first dimension message input port of the router is coupled to the first dimension message output port of another router disposed in the same first dimension unidirectional ring, and each router is disposed in some second dimension unidirectional ring of routers wherein the second dimension message input port of the router is coupled to the second dimension message output port of another router disposed in the same second dimension unidirectional ring, and wherein 
each client core is configured to provide a message input to one of the routers or to receive a message output from one of the routers or to both provide a message input to one of the routers and receive a message output from one of the routers, and wherein 
the interconnection network is configured to transmit a message received from a first client core by a first router, responsive to a multicast destination of the message, to the message input port of a second client core and to the message input port of a third client core, wherein 
the message input port of the second client core is coupled to the first or second dimension message output port of the second router.
15. The system of claim 1, wherein the system is implemented in a field programmable gate array or a device with configurable lookup tables, and 
wherein one of the routers comprises a three input, two output switch configured to couple one of the switch's first dimension message input port, second dimension message input port, and client message input port to the switch's first dimension message output port, and to couple one of the switch's first dimension message input port, second dimension message input port, and client message input port to the switch's second dimension message output port, and 
wherein a dual-output lookup table is configured to produce one output bit of the first message output and one output bit of the router's second message output.













































21. A non transitory machine readable medium storing configuration data that when loaded into a field-programmable gate array, causes the field-programmable gate array to instantiate 

a message router, including a first message input configured to receive a first message, a second message input configured to receive a second message, a third message input configured to receive a third message, a first message output, a second message output, and a switch circuit configured to couple one of the messages to the first message output and to couple one of the messages to the second message output, 


including a lookup table of a field-programmable gate array configured to input one bit of each message and output one selected bit of the input bits.  

1. A system, comprising: a plurality of client cores, and a directional, two-dimensional interconnection network, comprising: 
a plurality of directional message routers, each router configured with a first dimension message input port, a second dimension message input port, a first dimension message output port, and a second dimension message output port, and wherein 
each router is disposed in some first dimension unidirectional ring of routers wherein the first dimension message input port of the router is coupled to the first dimension message output port of another router disposed in the same first dimension unidirectional ring, and 
each router is disposed in some second dimension unidirectional ring of routers wherein the second dimension message input port of the router is coupled to the second dimension message output port of another router disposed in the same second dimension unidirectional ring, and wherein 
each client core is configured to provide a message input to one of the routers or to receive a message output from one of the routers or to both provide a message input to one of the routers and receive a message output from one of the routers, and wherein 
the interconnection network is configured to transmit a message received from a first client core by a first router, responsive to a multicast destination of the message, to the message input port of a second client core and to the message input port of a third client core, wherein 
the message input port of the second client core is coupled to the first or second dimension message output port of the second router.
15. The system of claim 1, wherein the system is implemented in a field programmable gate array or a device with configurable lookup tables, and 

wherein one of the routers comprises a three input, two output switch configured to couple one of the switch's first dimension message input port, second dimension message input port, and client message input port to the switch's first dimension message output port, and to couple one of the switch's first dimension message input port, second dimension message input port, and client message input port to the switch's second dimension message output port, and 
wherein a dual-output lookup table is configured to produce one output bit of the first message output and one output bit of the router's second message output.



Claims 1 and 20-21 of the instant application recite features that are obvious variants of a subset of features in claim 15 (with its dependency on claim 1) of US 10,911,352 B2, and broaden the scope. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-5, 16-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Solihin et al. (US 20150331831 A1; hereinafter “Solihin”) in view of Lewis et al. (US 7800401 B1; hereinafter “Lewis”).

Regarding claim 1, Solihin discloses a message router, including a first message input configured to receive a first message, a second message input configured to receive a second message, a third message input configured to receive a third message, a first message output, a second message output ([0030] FIG. 3 is a schematic diagram of an example embodiment of a network router 122 in NoC 108 of FIG. 1. Network router 122 may include five input ports 310, five output ports 320, a crossbar switch 330, and a routing and arbitration controller 340. Network router 122 can include more or fewer input ports 310 or output ports 320 than shown in FIG. 3 depending on the topology of NoC 108 and the location of the router in NoC 108; thus the network router 122 may be configured as a message router, with 3 inputs and 2 outputs, including a first message input configured to receive a first message, a second message input configured to receive a second message, a third message input configured to receive a third message, a first message output, and a second message output.), and 
a switch circuit configured to couple one of the messages to the first message output and to couple one of the messages to the second message output ([0031] Crossbar switch 330 may interconnect input ports 310 with output ports 320. Routing and arbitration controller 340 may implement a routing algorithm and packet flow control protocol for network router 122, and may set the crossbar switch 330 accordingly.).
But Solihin does not disclose the message router including a lookup table of a field-programmable gate array configured to input one bit of each message and output one selected bit of the input bits.
However, in the same filed of endeavor, Lewis discloses a message router including a lookup table of a field-programmable gate array configured to input one bit of each message and output one selected bit of the input bits (Col. 1, Lines 45-49: Logic elements, including LUT-based logic elements, typically include configurable elements holding configuration data that determine the particular function or functions carried out by the logic element. A typical LUT circuit may include RAM bits that hold data (a "1" or "0"); Col. 4, Lines 22-26: the 4-LUT 800 can be configured by programming its memory elements (e.g., loading values into those elements) so that the output signal Y 815 is any one of a full range of logical functions of the input signals A 814, B 813, C 811 and D 812.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router of Solihin, based on the teachings from Lewis to obtain the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by including a look-up table in order to route input messages according to their destination.

Regarding claim 2, Solihin and Lewis disclose the limitations of claim 1 as set forth, and Lewis further discloses wherein the lookup table is configured as a dual-output lookup table and is configured to input one bit of each message and to output a first selected bit of the input bits and to output a second selected bit of the input bits (Col. 1, Line 63 to Col. 2, Line 1; PLDs are commonly constructed using a lookup table (LUT) as the basic logic element. For example, a K-input lookup table (K-LUT) typically includes 2.sup.K programmable memory elements, and a 2.sup.K to 1 multiplexer, selecting one of the storage elements under the control of the K select inputs to the multiplexer; Col. 4, Line 66 to Col. 5, Line 4; and Fig. 1: the fracturable G-LUT 100 includes four 4-LUTs 102. Each 4-LUT 102 includes sixteen memory elements and a 16:1 multiplexer that is controlled by inputs a, b, c, and d 104. Outputs from the 4-LUTs 102 provide inputs to two 2:1 multiplexers 106, each of which is controlled by input e 108; thus, the lookup table may be configured as a dual-output lookup table).  

Regarding claim 3, Solihin and Lewis disclose the limitations of claim 1 as set forth, and Lewis further discloses wherein the switch circuit further includes a flip-flop configured to register the lookup table output signal, and wherein the output of the flip-flop is coupled to one bit of the first message output (Col. 6, Lines 30-35; Another aspect of a logic element is the ability to feed a flip-flop from the LUT. Conventionally the LUT output may be used as the data input to a flip-flop contained in the same logic element. Also, under the control of various configuration information and logic signals, the data input to the flip-flop may be selected to be one of the inputs to the LUT. The present invention desirably enables combining a fracturable LUT with one or more flip-flops in a logic element.).  

Regarding claim 4, Solihin and Lewis disclose the limitations of claim 1 as set forth, and Lewis further discloses wherein the switch circuit includes a first flip-flop configured to register one bit of the first message, a second flip-flop configured to register one bit of the second message, and wherein the lookup table is configured to input the output of the first flip-flop, the output of the second flip-flop, and one bit of the third message, and output one selected bit of the input bits (Col. 6, Lines 39-49 and Fig. 3: The logic element 300 includes a fracturable (6,2)-LUT 302 and two flip-flops 304a, 304b. The (6,2)-LUT 302 has inputs A, B, C1, C2, D1, D2, E, and F, where these are fed through input lines LEIMA, LEIMB, LEIMC1, LEIMC2, LEIMD1, LEIMD2, LEIME, and LEIMF 306. Additionally two multiplexers 308a, 308b feed inputs C1 and C2 by multiplexing LEIMC1 with a register value REG0 and by multiplexing LEIMC2 with a register value REG1. In a non-fractured mode, the LUT 302 provides a single output z1 310, and in a fractured mode the LUT 302 provides two outputs z0 123 and z1 314).  

Regarding claim 5, Solihin and Lewis disclose the limitations of claim 2 as set forth, and Lewis further discloses wherein the lookup table is a fracturable lookup table (Col. 6, Lines 35-37; The present invention desirably enables combining a fracturable LUT with one or more flip-flops in a logic element; Col. 6, Lines 39-44 and Fig. 3: The logic element 300 includes a fracturable (6,2)-LUT 302 and two flip-flops 304a, 304b. The (6,2)-LUT 302 has inputs A, B, C1, C2, D1, D2, E, and F, where these are fed through input lines LEIMA, LEIMB, LEIMC1, LEIMC2, LEIMD1, LEIMD2, LEIME, and LEIMF 306.).   

Regarding claim 16, Solihin and Lewis disclose the limitations of claim 1 as set forth, and Lewis further discloses wherein the message output port of the router is coupled to the message input port of a second message router by wires and zero or more flip- flops configured in a field-programmable gate array  (Col. 6, Lines 39-49 and Fig. 3: The logic element 300 includes a fracturable (6,2)-LUT 302 and two flip-flops 304a, 304b. The (6,2)-LUT 302 has inputs A, B, C1, C2, D1, D2, E, and F, where these are fed through input lines LEIMA, LEIMB, LEIMC1, LEIMC2, LEIMD1, LEIMD2, LEIME, and LEIMF 306. Additionally two multiplexers 308a, 308b feed inputs C1 and C2 by multiplexing LEIMC1 with a register value REG0 and by multiplexing LEIMC2 with a register value REG1. In a non-fractured mode, the LUT 302 provides a single output z1 310, and in a fractured mode the LUT 302 provides two outputs z0 123 and z1 314).  

Regarding claim 17, Solihin and Lewis disclose the limitations of claim 1 as set forth, and Lewis further discloses wherein the switch circuit further includes a first flip-flop, clocked on one clock edge and configured to register the output of the lookup table, and a second flip-fop, clocked on another clock edge and configured to register the output of the lookup table  (Col. 6, Lines 39-49 and Fig. 3: The logic element 300 includes a fracturable (6,2)-LUT 302 and two flip-flops 304a, 304b. The (6,2)-LUT 302 has inputs A, B, C1, C2, D1, D2, E, and F, where these are fed through input lines LEIMA, LEIMB, LEIMC1, LEIMC2, LEIMD1, LEIMD2, LEIME, and LEIMF 306. Additionally two multiplexers 308a, 308b feed inputs C1 and C2 by multiplexing LEIMC1 with a register value REG0 and by multiplexing LEIMC2 with a register value REG1. In a non-fractured mode, the LUT 302 provides a single output z1 310, and in a fractured mode the LUT 302 provides two outputs z0 123 and z1 314).

Claim 20 is rejected on the same grounds set forth in the rejection of claim 1. Claim 20 recites similar features as in claim 1, from the perspective of a directional two-dimensional network on a chip, including a message router.

Claim 21 is rejected on the same grounds set forth in the rejection of claim 1. Claim 21 recites similar features as in claim 1, from the perspective of a non-transitory machine readable medium storing configuration data that when loaded into a field-programmable gate array, causes the field-programmable gate array to instantiate a message router.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Solihin in view of Lewis, and further in view of  Hanounik (US 20030223581 A1).

Regarding claim 6, Solihin and Lewis disclose the limitations of claim 2 as set forth. But Solihin and Lewis do not disclose wherein the lookup table is a Xilinx dual-output lookup table or an Intel dual-output adaptive logic module.
However, in the same filed of endeavor, Hanounik discloses an FPGA implementation of a router wherein the lookup table is a Xilinx dual-output lookup table ([0007] An FPGA is an integrated circuit that can be programmed after manufacture by connecting various Configurable Logic Blocks (CLBs), such as look-up tables, together in different ways; [0036] According to some embodiments, the CBC unit 600 is implemented using a single FPGA slice for each bit of input data. For example, the memory unit 700 may be implemented via a function generator, the XOR gate 610 and multiplexer 620 may be implemented via a lookup table, and the storage unit 630 may be implemented via a flip flop. An example of an FPGA environment that may be appropriate for such an implementation is available from XILINX.RTM.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (Xilinx lookup table) which anticipates the genus (MPEP 2131.02).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router of Solihin and Lewis as applied to claim 2, based on the teachings from Hanounik to obtain the limitations of claim 6, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by using a standard off-the-shelf dual-output lookup table in order to simplify implementation.

Regarding claim 7, Solihin and Lewis disclose the limitations of claim 1 as set forth. But Solihin and Lewis do not explicitly disclose wherein the lookup table is configured as a dual-output lookup table and is configured to input two bits of one message and two bits of another message and output the two selected bits.  
However, in the same filed of endeavor, Hanounik discloses an FPGA implementation of a router wherein the lookup table is configured using a single FPGA slice for each bit of input data ([0036] According to some embodiments, the CBC unit 600 is implemented using a single FPGA slice for each bit of input data. For example, the memory unit 700 may be implemented via a function generator, the XOR gate 610 and multiplexer 620 may be implemented via a lookup table, and the storage unit 630 may be implemented via a flip flop.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router of Solihin and Lewis as applied to claim 1, based on the teachings from Hanounik to derive “wherein the lookup table is configured as a dual-output lookup table and is configured to input two bits of one message and two bits of another message and output the two selected bits”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring a dual-output lookup table with other components in order to route each bit of input data efficiently.

Regarding claim 13, Solihin and Lewis disclose the limitations of claim 1 as set forth. But Solihin and Lewis do not explicitly disclose wherein the switch circuit includes: a first message bit, one bit of the first message, a second message bit, one bit of the second message, a third message bit, one bit of the third message, a five-or-more input, dual-output lookup table in a field-programmable gate array configured to input the first, second, and third message bits and a two-bit multiplexer select signal, and to output a first selected bit and second selected bit of the first, second, and third message bits, responsive to the multiplexer select value.  
However, in the same filed of endeavor, Hanounik discloses an FPGA implementation of a router wherein the lookup table is configured using a single FPGA slice for each bit of input data ([0036] According to some embodiments, the CBC unit 600 is implemented using a single FPGA slice for each bit of input data. For example, the memory unit 700 may be implemented via a function generator, the XOR gate 610 and multiplexer 620 may be implemented via a lookup table, and the storage unit 630 may be implemented via a flip flop.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router of Solihin and Lewis as applied to claim 1, based on the teachings from Hanounik to derive “wherein the switch circuit includes: a first message bit, one bit of the first message, a second message bit, one bit of the second message, a third message bit, one bit of the third message, a five-or-more input, dual-output lookup table in a field-programmable gate array configured to input the first, second, and third message bits and a two-bit multiplexer select signal, and to output a first selected bit and second selected bit of the first, second, and third message bits, responsive to the multiplexer select value”, because this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Hanounik. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring a dual-output lookup table with multiplexer in order to route each message bit of input data efficiently.

Regarding claim 14, Solihin, Lewis, and Hanounik disclose the limitations of claim 13 as set forth, and Hanounik further discloses an FPGA implementation of a router wherein the lookup table is configured using a single FPGA slice for each bit of input data ([0036] According to some embodiments, the CBC unit 600 is implemented using a single FPGA slice for each bit of input data. For example, the memory unit 700 may be implemented via a function generator, the XOR gate 610 and multiplexer 620 may be implemented via a lookup table, and the storage unit 630 may be implemented via a flip flop.).
Although Solihin, Lewis, and Hanounik do not explicitly disclose wherein responsive to the multiplexer select value, the dual-output lookup table first and second output bits respectively output: the third message bit and the third message bit, the first message bit and the first message bit, the third message bit and the second message bit, and the first message bit and the second message bit, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Hanounik in order to route each message bit of input data efficiently.

Claims 8, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Solihin in view of Lewis, and further in view of Butler (US 20090108906 A1).

Regarding claim 8, Solihin and Lewis disclose the limitations of claim 1 as set forth. But Solihin and Lewis do not explicitly disclose wherein the switch circuit includes: a lookup table of a field-programmable gate array configured to input one bit of each message and output one selected bit of the input bits responsive to the valid signal of the first message and the valid signal of the second message.  
However, in the same field of endeavor, Butler discloses a method of detecting valid and invalid input signals and enabling and disabling of corresponding output signals ([0012] and Fig. 1: When the input signal is determined to be an invalid data signal, an offset is introduced into the input stage of the line driver to prevent noise induced toggling of the output of the line driver. When the input signal is determined to be a valid data signal, the offset is removed from the input stage since inclusion of the offset can introduce undesirable duty cycle distortion in the output of the line driver. By dynamically adding or removing the offset from the input stage of the line driver, invalid signals are prevented from toggling the output of the line driver while preserving a clean data transmission for valid signals.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router of Solihin and Lewis as applied to claim 1, based on the teachings from Butler to derive “wherein the switch circuit includes: a lookup table of a field-programmable gate array configured to input one bit of each message and output one selected bit of the input bits responsive to the valid signal of the first message and the valid signal of the second message”, because this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Butler. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring a dual-output lookup table with multiplexer in order to route each message bit of input data responsive to the valid signal of each received message and block any invalid signals.

Regarding claim 12, Solihin and Lewis disclose the limitations of claim 1 as set forth, and Lewis further discloses wherein the lookup table is configured as a five-or-more input, dual-output lookup table (Col. 1, Line 63 to Col. 2, Line 5: PLDs are commonly constructed using a lookup table (LUT) as the basic logic element. For example, a K-input lookup table (K-LUT) typically includes 2.sup.K programmable memory elements, and a 2.sup.K to 1 multiplexer, selecting one of the storage elements under the control of the K select inputs to the multiplexer. These K inputs can be considered to be the inputs to a K-input logic function which can implement any particular required logic function by setting the contents of the memory elements to the appropriate values; thus, the value of K can be 5 or more.).
But Solihin and Lewis do not explicitly disclose wherein the lookup table is configured to input one bit of each message, the valid signal of the first message, and the valid signal of the second message, and to output a first selected bit of the input bits and to output a second selected bit of the input bits, responsive to the valid signal of the first message and the valid signal of the second message.  
However, in the same field of endeavor, Butler discloses a method of detecting valid and invalid input signals and enabling and disabling of corresponding output signals ([0012] and Fig. 1: When the input signal is determined to be an invalid data signal, an offset is introduced into the input stage of the line driver to prevent noise induced toggling of the output of the line driver. When the input signal is determined to be a valid data signal, the offset is removed from the input stage since inclusion of the offset can introduce undesirable duty cycle distortion in the output of the line driver. By dynamically adding or removing the offset from the input stage of the line driver, invalid signals are prevented from toggling the output of the line driver while preserving a clean data transmission for valid signals.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router of Solihin and Lewis as applied to claim 1, based on the teachings from Butler to derive “wherein the lookup table is configured as a five-or- more input, dual-output lookup table and is configured to input one bit of each message, the valid signal of the first message, and the valid signal of the second message, and to output a first selected bit of the input bits and to output a second selected bit of the input bits, responsive to the valid signal of the first message and the valid signal of the second message”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring a dual-output lookup table with multiplexer in order to route each message bit of input data responsive to the valid signal of each received message and block any invalid signals and achieve tradeoff between cost and speed of a logic circuit constructed with the look-up tables.

Regarding claim 15, Solihin and Lewis disclose the limitations of claim 1 as set forth. But Solihin and Lewis do not explicitly disclose wherein the first message router further includes an input ready output signal configured to indicate whether the router accepts or does not accept the third message input.  
However, in the same field of endeavor, Butler discloses a method of detecting valid and invalid input signals and enabling and disabling of corresponding output signals ([0012] and Fig. 1: When the input signal is determined to be an invalid data signal, an offset is introduced into the input stage of the line driver to prevent noise induced toggling of the output of the line driver. When the input signal is determined to be a valid data signal, the offset is removed from the input stage since inclusion of the offset can introduce undesirable duty cycle distortion in the output of the line driver. By dynamically adding or removing the offset from the input stage of the line driver, invalid signals are prevented from toggling the output of the line driver while preserving a clean data transmission for valid signals; thus, an invalid input is not accepted.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router of Solihin and Lewis as applied to claim 1, based on the teachings from Butler to derive “wherein the first message router further includes an input ready output signal configured to indicate whether the router accepts or does not accept the third message input”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring a dual-output lookup table in order to accept and route message bit of input data responsive to the valid signal of each received message and reject any invalid signals.

Regarding claim 18, Solihin discloses a method to route messages using a message router, the router including a first message input configured to receive a first message, a second message input configured to receive a second message, a third message input configured to receive a third message, a first message output, a second message output ([0030] FIG. 3 is a schematic diagram of an example embodiment of a network router 122 in NoC 108 of FIG. 1. Network router 122 may include five input ports 310, five output ports 320, a crossbar switch 330, and a routing and arbitration controller 340. Network router 122 can include more or fewer input ports 310 or output ports 320 than shown in FIG. 3 depending on the topology of NoC 108 and the location of the router in NoC 108; thus the network router 122 may be configured as a message router, with 3 inputs and 2 outputs, including a first message input configured to receive a first message, a second message input configured to receive a second message, a third message input configured to receive a third message, a first message output, and a second message output.), and 
a switch circuit configured to couple one of the messages to the first message output and to couple one of the messages to the second message output ([0031] Crossbar switch 330 may interconnect input ports 310 with output ports 320. Routing and arbitration controller 340 may implement a routing algorithm and packet flow control protocol for network router 122, and may set the crossbar switch 330 accordingly.). 
But Solihin does not disclose the message router including a dual-output lookup table of a field-programmable gate array configured to input one bit of each message, generating a multiplexer select signal in response to the valid signals of the input messages, and in response to the multiplexer select signal, the lookup table generating a first selected bit of the table's input bits and a second selected bit of the table's input bits.  
However, in the same field of endeavor, Lewis discloses a message router including a lookup table of a field-programmable gate array configured to input one bit of each message and output one selected bit of the input bits (Col. 1, Lines 45-49: Logic elements, including LUT-based logic elements, typically include configurable elements holding configuration data that determine the particular function or functions carried out by the logic element. A typical LUT circuit may include RAM bits that hold data (a "1" or "0"); Col. 4, Lines 22-26: the 4-LUT 800 can be configured by programming its memory elements (e.g., loading values into those elements) so that the output signal Y 815 is any one of a full range of logical functions of the input signals A 814, B 813, C 811 and D 812.).  
Furthermore, in the same field of endeavor, Butler discloses a method of detecting valid and invalid input signals and enabling and disabling of corresponding output signals ([0012] and Fig. 1: When the input signal is determined to be an invalid data signal, an offset is introduced into the input stage of the line driver to prevent noise induced toggling of the output of the line driver. When the input signal is determined to be a valid data signal, the offset is removed from the input stage since inclusion of the offset can introduce undesirable duty cycle distortion in the output of the line driver. By dynamically adding or removing the offset from the input stage of the line driver, invalid signals are prevented from toggling the output of the line driver while preserving a clean data transmission for valid signals; thus, an invalid input is not accepted.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Solihin, based on the above teachings from Lewis and Butler to derive “including a dual-output lookup table of a field-programmable gate array configured to input one bit of each message, generating a multiplexer select signal in response to the valid signals of the input messages, and in response to the multiplexer select signal, the lookup table generating a first selected bit of the table's input bits and a second selected bit of the table's input bits”, and thus obtain the limitations of claim 18, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring a dual-output lookup table with multiplexer in order to route each message bit of input data responsive to the valid signal of each received message and block any invalid signals.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Solihin in view of Lewis, and further in view of  Thottethodi et al. (US 20140177626 A1; hereinafter “Thottethodi”.

Regarding claim 9, Solihin and Lewis disclose the limitations of claim 1 as set forth. But Solihin and Lewis do not explicitly disclose wherein the switch circuit is configured to couple one of the messages to the first message output and to couple one of the messages to the second message output, responsive to the destination specifiers of the messages.  
However, in the same field of endeavor, Thottethodi discloses a router lookup table for determining message output responsive to the destination specifiers in the received message ([0027] The routing logic 124 on die 104 inspects the buffered packet header and extracts the destination node. Since the final destination is not the local device on die 104, the routing logic 124 next performs a table lookup to determine the next node in the route to the memory controller.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router of Solihin and Lewis as applied to claim 1, based on the teachings from Thottethodi to derive “wherein the switch circuit is configured to couple one of the messages to the first message output and to couple one of the messages to the second message output, responsive to the destination specifiers of the messages”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring the look-up table for coupling each input message with an output port based on the destination address of the message in order to achieve efficient routing.

Regarding claim 10, Solihin and Lewis disclose the limitations of claim 2 as set forth. But Solihin and Lewis do not explicitly disclose wherein the switch circuit is configured to couple a message to the first or second message output responsive to the destination specifiers of the message specifying the router.  
However, in the same field of endeavor, Thottethodi discloses a router lookup table for determining message output responsive to the destination specifiers in the received message ([0027] The routing logic 124 on die 104 inspects the buffered packet header and extracts the destination node. Since the final destination is not the local device on die 104, the routing logic 124 next performs a table lookup to determine the next node in the route to the memory controller.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router of Solihin and Lewis as applied to claim 2, based on the teachings from Thottethodi to derive “wherein the switch circuit is configured to couple a message to the first or second message output responsive to the destination specifiers of the message specifying the router”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring look-up table and switch circuit for switching each input message to an output port based on the destination address of the message in order to achieve efficient routing.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Solihin in view of Lewis, in view of Thottethodi, and further in view of Butler.

Regarding claim 11, Solihin, Lewis, and Thottethodi disclose the limitations of claim 10 as set forth. But Solihin, Lewis, and Thottethodi do not explicitly disclose wherein the router further includes a client core output valid output signal configured to indicate that the first or second message output is driving a valid message for a client core of the router.  
However, in the same field of endeavor, Butler discloses a method of detecting valid and invalid input signals and enabling and disabling of corresponding output signals ([0012] and Fig. 1: When the input signal is determined to be an invalid data signal, an offset is introduced into the input stage of the line driver to prevent noise induced toggling of the output of the line driver. When the input signal is determined to be a valid data signal, the offset is removed from the input stage since inclusion of the offset can introduce undesirable duty cycle distortion in the output of the line driver. By dynamically adding or removing the offset from the input stage of the line driver, invalid signals are prevented from toggling the output of the line driver while preserving a clean data transmission for valid signals.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router of Solihin, Lewis, and Thottethodi as applied to claim 10, based on the teachings from Butler to derive “wherein the router further includes a client core output valid output signal configured to indicate that the first or second message output is driving a valid message for a client core of the router”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by generating an output valid signal for a client core in order to allow only valid signals and block any invalid signals.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Solihin in view of Lewis, in view of Butler, and further in view of Thottethodi.

Regarding claim 19, Solihin, Lewis, and Butler disclose the limitations of claim 18 as set forth. But Solihin, Lewis, and Butler do not disclose wherein the method includes generating the multiplexer select signal in response to the destination specifiers of the messages.  
However, in the same field of endeavor, Thottethodi discloses a router lookup table for determining message output responsive to the destination specifiers in the received message ([0027] The routing logic 124 on die 104 inspects the buffered packet header and extracts the destination node. Since the final destination is not the local device on die 104, the routing logic 124 next performs a table lookup to determine the next node in the route to the memory controller.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Solihin, Lewis, and Butler as applied to claim 18, based on the teachings from Thottethodi to derive “wherein the method includes generating the multiplexer select signal in response to the destination specifiers of the messages”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring the look-up table for coupling each input message with an output port based on the destination address of the message in order to achieve efficient routing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bila et al. (US 20140091878 A1) – Multi-port router with M inputs and N outputs.
Navada et al. (US 20050138276 A1) – Source and destination addresses maintained within a router lookup table.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471